Citation Nr: 1002706	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran had active service from August 1970 to February 
1971.  The Veteran died in January 2006.  The appellant is 
the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The Veteran died in January 2006.  The death certificate, 
in Part I, lists the cause of death as lung cancer; in Part 
II, "other significant conditions contributing to death but 
not resulting in the underlying cause given in Part I," 
lists hepatitis C; the death certificate indicates that 
tobacco use "probably" contributed to death.

2.  During the Veteran's lifetime, service connection was in 
effect for a right knee disability.  

3.  The Veteran's cause of death is not related to his 
service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant contends that the Veteran's cause of death is 
related to his service.  The appellant essentially contends 
that the Veteran contracted hepatitis C from air gun 
inoculations during service, and that these guns were not 
properly cleaned, and that they caused a lot of bleeding 
among servicemen, "which easily could have led to cross 
contamination with others' blood."  She further asserts that 
hepatitis C caused or contributed to the Veteran's death.  
Finally, she asserts that the Veteran does not have risk 
factors involving drug use, transfusions or open injuries, or 
multiple sex partners (these assertions were essentially 
mirrored by the Veteran in his appeal (VA Form 9), received 
in September 2004, in association with a claim for service 
connection for hepatitis C).   

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  Service connection may be granted on 
the basis of a post-service initial diagnosis of a disease 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for malignant tumors, and cirrhosis of the liver, 
when they are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA Letter 211B (98-110), November 30, 1998.

In addition, VBA Fast Letter 04-13 states:

Population studies suggest hepatitis C 
can be sexually transmitted.  However, 
the chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . .  The hepatitis B virus 
is heartier and more readily transmitted 
than [hepatitis C].  While there is at 
least one case report of hepatitis B 
being transmitted by an airgun injection, 
thus far, there have been no case reports 
of hepatitis C being transmitted by an 
airgun transmission. The source of 
infection is unknown in about 10 percent 
of acute hepatitis C cases and in 30 
percent of chronic hepatitis C cases.  
These infections may have come from 
blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-
dose vials of medications.

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 
1992, and injection drug use.  Despite 
the lack of any scientific evidence to 
document transmission of hepatitis C with 
airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).  

The Veteran died in January 2006.  The death certificate, in 
Part I, lists the cause of death as lung cancer; in Part II, 
"other significant conditions contributing to death but not 
resulting in the underlying cause given in Part I," lists 
hepatitis C; the death certificate indicates that the Veteran 
died at his home, and that tobacco use "probably" 
contributed to death.  

During the Veteran's lifetime, service connection was in 
effect for postoperative medial meniscectomy with excision of 
synovial osteochondromatosis, right knee.  

The Board notes that in December 2006, it dismissed a claim 
for service connection for hepatitis C, due to the death of 
the Veteran.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996) (holding that as a matter of law, 
appellants' claims do not survive their deaths); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997) (same).  

The Veteran's discharge (DD Form 214) states that he did not 
serve in Vietnam, and there is no evidence to show 
participation in combat.  See 38 U.S.C.A. § 1154(b) (West 
2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 
(2000).  

The Veteran's service treatment reports do not show treatment 
for any relevant symptoms, or a diagnosis of any relevant 
conditions.  They do not include records showing any 
vaccinations or inoculations.  A medical board report, dated 
in February 1971, shows that the Veteran was determined to be 
unfit for duty due to a right knee disorder that was incurred 
in a motorcycle accident, exacerbated by a fall down the 
stairs.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1971 and 2006.  The VA reports show 
that in 2001, the Veteran was found to have hepatitis C.  VA 
reports, dated in May 2001, note that he had a history of 
three risk factors for hepatitis C, specifically, 1) being 
exposed to someone else's blood through the skin, mouth, or 
eyes, 2) having had a drinking problem, and 3) a history of 
tattoos or piercings.  These reports show that the Veteran 
stated that he was an alcoholic who had been dry for 21 
years; they contain no less than two notations that he smoked 
one pack of cigarettes per day; the impressions included 
alcoholism, and tobacco abuse.  A VA progress note, dated in 
October 2002, notes that he was currently a smoker, and that 
he smoked one pack of cigarettes per day.  VA progress notes 
dated in 2003 indicate that he was taking morphine, 
methadone, and Vicodin, all in pill form, for back and right 
knee pain.  Private treatment reports indicate that he was 
diagnosed with lung cancer in 2005.    

The Board initially notes that a VA progress note, dated in 
January 2006, states that the appellant requested a VA 
physician to write a statement in support of her claim, 
"...regarding him (the Veteran) being a reformed smoker.  She 
would like to have this letter in case she has trouble with 
the life insurance policy.  States he used to smoke from 
about early 1970's to April 1982."  However, given the 
notations in the medical evidence, which show that the 
Veteran was smoking a pack of cigarettes per day as recently 
as October 2002, these assertions are not credible.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991).  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the Veteran's 
cause of death and his service.  The Veteran's service 
treatment reports do not show that the Veteran developed lung 
cancer during service.  There is no competent evidence 
establishing that the Veteran had lung cancer that was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The 
earliest medical evidence of lung cancer is dated no earlier 
than 2005.  This is approximately 33 years after separation 
from service.  This period without treatment is evidence that 
there was not a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  There is no competent evidence to 
show that the Veteran's lung cancer was related to his 
service.  In this regard, the Veteran is shown to have a long 
history of tobacco use, with a 2001 impression of tobacco 
abuse.  He was noted to be smoking one pack of cigarettes per 
day as recently as October 2002.  The death certificate 
indicates that tobacco use "probably" contributed to death.  

With regard to hepatitis C, notwithstanding the notation of 
hepatitis C in Part II of the death certificate, there is no 
medical evidence to show that it contributed substantially or 
materially to the cause of the Veteran's death, as defined at 
38 C.F.R. § 3.312.  The Veteran's service treatment reports 
do not show treatment for this condition.  They do not 
contain any evidence of such high-risk activity as drug or 
alcohol abuse, tattooing, piercings, acupuncture or shared 
toothbrushes or razor blades, or having multiple sexual 
partners.  The Veteran was not shown to have hepatitis C 
until 2001, and the medical evidence at that time noted that 
he had a history of three risk factors for hepatitis C.  None 
of the risk factors are shown to be related to his service.  
Finally, there is no competent evidence of record that 
associates the Veteran's hepatitis C with his service.  

The Board has considered the appellant's citation to VA Fast 
Letter 04-13.  However, this Fast Letter does not provide a 
basis for a grant of the claim.  This letter merely provides 
guidance for the development of hepatitis claims.  To the 
extent that it states that "it is biologically plausible" to 
contract hepatitis C from an airgun injector, the mere 
possibility of such a relationship is insufficient to warrant 
a grant of the claim.  See e.g., Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (holding that where a physician is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as "non-
evidence") (citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993)); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(The term "possibility" also implies that it "may not be 
possible" and it is too speculative to establish a nexus.).  
This is especially true in this case, as there is evidence of 
three risk factors for hepatitis C, none of which are shown 
to be related to the Veteran's service.  Simply stated, the 
Board finds that the guidance of the Fast Letter, in light of 
the facts of this case, indicate that this claim must be 
denied.  

The Board has also considered the medical and other articles 
submitted in support of the appellant's claim.  However, the 
facts of this case, including but not limited to the nature 
of the service of the Veteran involved, and the nature and 
types of the diseases involved, are insufficiently similar to 
the case at hand to warrant a grant of the claim.  This 
literature is so general in nature, and nonspecific to the 
appellant's case, that the Board affords it little probative 
weight, as none of it provides medical evidence demonstrating 
a causal relationship between the Veteran's service and the 
cause of his death on any basis.  See e.g. Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Of particular note, the 
Veteran's service treatment reports do not contain any 
records of inoculations or vaccinations, and the post-service 
medical evidence indicates that the Veteran has no less than 
three risk factors for hepatitis C, none of which are shown 
to be related to his service.  

Finally, the Board has considered the appellant's submission 
of a Board decision pertaining to another veteran, in which 
the Board granted service connection for hepatitis C.  
However, Board decisions are nonprecedential.  38 C.F.R. § 
20.1303 (2009).  In addition, the facts of that case do not 
reasonably approximate the facts of this case.  For example, 
in that case, the Veteran was a Vietnam combat veteran who 
had been treated for viral hepatitis during service, and who 
had been in contact with blood and blood products.  There 
were also competent medical opinions of record in favor of 
the claim.  

Accordingly, the claim for service connection for the cause 
of the Veteran's death must be denied.  

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that the Veteran's cause of death, in 2006, 
is related to his service, which ended in 1971.  In this 
case, when the Veteran's service treatment reports, and post-
service medical records are considered (which indicate that 
the Veteran's cause of death is not related to his service), 
the Board finds that the medical evidence outweighs the 
appellant's contentions that the Veteran's cause of death is 
related to his service.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated in September 2006.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
determined that, when adjudicating a claim for service 
connection for the cause of a veteran's death, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, § 5103(a) 
notice for a claim for service connection for the cause of a 
veteran's death must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

In this case, the Veteran was service-connected for a right 
knee disability during his lifetime.  The VCAA notification 
did not specifically address this matter per Hupp.  

The Board finds that any deficiency in the notice to the 
appellant, or the timing of this notice, is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the claimant, the United 
States Court of Appeals for Veterans Claims (Court) found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

The Board finds that any prejudice on VA's part has been 
overcome by the following: (1) based on the communications 
sent to the appellant over the course of this appeal, the 
appellant clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
appellant's contentions, as well as the communications 
provided to the appellant by VA, it is reasonable to expect 
that the appellant understands what was needed to prevail.  
The Board notes that subsequent to the issuance of the 
September 2006 VCAA letter, the appellant has submitted a 
considerable amount of argument and evidence.  The 
appellant's arguments have addressed what is needed to 
establish her claim, and in her contentions she has 
repeatedly argued that a nonservice-connected disorder, 
specifically, hepatitis C, was incurred during service, and 
that it contributed to the Veteran's death.  The appellant's 
arguments demonstrate that she has an understanding of the 
applicable legal criteria.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

An etiological opinion has not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the service medical records do not show any 
relevant treatment, the cause of death is first shown at 
least 30 years after separation from service, and there is no 
competent evidence to show that the Veteran's cause of death 
is related to his service.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board 
finds that the service and post-service medical record 
provides evidence against this claim.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


